DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/17/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-30 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 8/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 2/26/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 15, 16, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”).

As to claim 1:
Sharma1 discloses:
A method of wireless communication at a user equipment (UE), the method comprising:
receiving, from a base station, out-of-cell reporting configuration including an out-of-cell reporting parameter for reporting layer one (L1) channel information for an out-of-cell beam; and
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)
(where
“The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level”/”After receiving the measurement report, at step 405, the source node 201-n”/FIG. 2A/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling” maps to “receiving, from a base station, out-of-cell reporting configuration including an out-of-cell reporting parameter for reporting layer one (L1) channel information for an out-of-cell beam”, where “non-serving cell(s)...Measurement reports...configured...by the NW...received through UL CSI at L1 level”/”source node 201-n”/FIG. 2A/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling” maps to “receiving, from a base station, out-of-cell reporting configuration”, where “configured...by the NW” is considered as requiring “receiving” in order to perform configured...by”, “configured” maps to “configuration”, “non-serving cells(s)” maps to “out-of-cell”, “reports” maps to “reporting”, “source node 201-n”/FIG. 2A”/”NW” maps to “base station”, “X best beams if the UE is configured to do so by the NW”/”non-serving cell(s)” maps to “including an out-of-cell reporting parameter”, where “X” maps to “parameter”, “non-serving cells(s)” maps to “out-of-cell”, “received through UL CSI at L1 level” maps to “reporting layer one (L1) ...”, “non-serving cells(s)” maps to “out-of-cell”, “best beams” maps to “beam”, “channel and interference measurements and reports” maps to “channel information”

transmitting, to the base station, for beam selection in consideration of ... access to another base station based on the out-of-cell reporting parameter, the L1 channel information for the out-of-cell beam.
	“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”/”Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level”/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling”/”non-serving cell(s)” maps to “transmitting, to the base station, for beam selection in consideration of ... access to another base station based on the out-of-cell reporting parameter, the L1 channel information for the out-of-cell beam”, where “receiving” maps to “transmitting”, “source node”/”NW” maps to “base station”, “X best beams”/”handover”/”TRP change” maps to “for beam selection”, “in response to the measurement report” maps to “in consideration of”, “handover”/”TRP change” maps to “access to another base station”, “non-serving cell(s)” maps to “out-of-cell”, “reports...X best beams” maps to “reporting parameter”, “L1 level” maps to “L1”, “channel and interference measurements and reports” maps to “channel information”, “best beams” maps to “beam”
      	
	Sharma1 teaches a source node configuring a UE to perform beam measurement and reporting of best beams at L1 for non-serving cell(s) where the source node performs handover of the UE to another source node based on the beam measurement/reporting of the best beams.
      
Sharma1 as described above does not explicitly teach:
...simultaneous [access to another base station] 

However, Sharma2 further teaches a multiple service capability which includes:
...simultaneous [access to another base station] 
(“The NW may also send a list of TRPs if the NW wants the UE to serve through multiple TRPs. The MAC CE may comprise a list of TRP for the configuration at the UE's end. Alternately, the UE need not to know all the TRPs but multiple TRPs may send the data to the UE”; Sharma et al.; 0123)
(where
“serve through multiple TRPs”/” multiple TRPs may send the data to the UE”/“source node 201-n”/FIG. 2A”/”NW” maps to “...simultaneous [access to another base station]”, where “serve through multiple TRPs” maps to “simultaneous”
      
	Sharma2 teaches a network sending a list of TRPs through which the UE can be served and teaches multiple TRPs sending date to the UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiple service capability of Sharma2 into Sharma1. By modifying the processing/communication of Sharma1 to include the multiple service capability as taught by the processing/communication of Sharma2 and combinations as suggested by PGPub paragraph 0195 of Sharma, the benefits of reduced dependency (Sharma1; 0084) with improved throughput (Sharma2; 0061) are achieved.

As to claim 15:
Sharma1 discloses:
further comprising connecting to the another base station using the out-of-cell beam based on an instruction received from the base station in response to the L1 channel information.
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“At step 409, the source node, triggers a handover command for the handover operation to perform handover operation for the UE with the at least one candidate TRP based on a result of the comparison. In an implementation, an L2 level handover is triggered if the result of the comparison corresponds to the configuration of the candidate TRP being similar to that of the configuration of the source node. If the result of the comparison corresponds to the configuration of the candidate TRP being different to that of the configuration of the source node or if the UE is being incompatible with the configuration of the candidate TRP then an L3 level handover is triggered.”; Sharma et al.; 0083)

As to claim 16:
Sharma1 discloses:
A user equipment (UE) for wireless communication, comprising:
a memory storing computer-executable instructions; and
at least one processor coupled with the memory and configured to execute the computer-executable instructions to:
receive, from a base station, out-of-cell reporting configuration including an out-of-cell reporting parameter for reporting layer one (L1) channel information for an out-of-cell beam; and
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)
(where
See FIG. 13 for “processor”, “memory”, etc.
“The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level”/”After receiving the measurement report, at step 405, the source node 201-n”/FIG. 2A/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling” maps to “receiving, from a base station, out-of-cell reporting configuration including an out-of-cell reporting parameter for reporting layer one (L1) channel information for an out-of-cell beam”, where “non-serving cell(s)...Measurement reports...configured...by the NW...received through UL CSI at L1 level”/”source node 201-n”/FIG. 2A/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling” maps to “receiving, from a base station, out-of-cell reporting configuration”, where “configured...by the NW” is considered as requiring “receiving” in order to perform configured...by”, “configured” maps to “configuration”, “non-serving cells(s)” maps to “out-of-cell”, “reports” maps to “reporting”, “source node 201-n”/FIG. 2A”/”NW” maps to “base station”, “X best beams if the UE is configured to do so by the NW”/”non-serving cell(s)” maps to “including an out-of-cell reporting parameter”, where “X” maps to “parameter”, “non-serving cells(s)” maps to “out-of-cell”, “received through UL CSI at L1 level” maps to “reporting layer one (L1) ...”, “non-serving cells(s)” maps to “out-of-cell”, “best beams” maps to “beam”, “channel and interference measurements and reports” maps to “channel information”

transmit, to the base station for beam selection in consideration of ... access to another base station based on the out-of-cell reporting parameter, the L1 channel information for the out-of-cell beam. 
	“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”/”Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level”/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling”/”non-serving cell(s)” maps to “transmitting, to the base station, for beam selection in consideration of ... access to another base station based on the out-of-cell reporting parameter, the L1 channel information for the out-of-cell beam”, where “receiving” maps to “transmitting”, “source node”/”NW” maps to “base station”, “X best beams”/”handover”/”TRP change” maps to “for beam selection”, “in response to the measurement report” maps to “in consideration of”, “handover”/”TRP change” maps to “access to another base station”, “non-serving cell(s)” maps to “out-of-cell”, “reports...X best beams” maps to “reporting parameter”, “L1 level” maps to “L1”, “channel and interference measurements and reports” maps to “channel information”, “best beams” maps to “beam”
      	
	Sharma1 teaches a source node configuring a UE to perform beam measurement and reporting of best beams at L1 for non-serving cell(s) where the source node performs handover of the UE to another source node based on the beam measurement/reporting of the best beams.
      
Sharma1 as described above does not explicitly teach:
...simultaneous [access to another base station] 

However, Sharma2 further teaches a multiple service capability which includes:
...simultaneous [access to another base station] 
(“The NW may also send a list of TRPs if the NW wants the UE to serve through multiple TRPs. The MAC CE may comprise a list of TRP for the configuration at the UE's end. Alternately, the UE need not to know all the TRPs but multiple TRPs may send the data to the UE”; Sharma et al.; 0123)
(where
“serve through multiple TRPs”/” multiple TRPs may send the data to the UE”/“source node 201-n”/FIG. 2A”/”NW” maps to “...simultaneous [access to another base station]”, where “serve through multiple TRPs” maps to “simultaneous”
      
	Sharma2 teaches a network sending a list of TRPs through which the UE can be served and teaches multiple TRPs sending date to the UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiple service capability of Sharma2 into Sharma1. By modifying the processing/communication of Sharma1 to include the multiple service capability as taught by the processing/communication of Sharma2 and combinations as suggested by PGPub paragraph 0195 of Sharma, the benefits of reduced dependency (Sharma1; 0084) with improved throughput (Sharma2; 0061) are achieved.

As to claim 22:
Sharma1 discloses:
A method of wireless communication at a base station, the method comprising:
sending, to a user equipment(UE) for an out-of-cell beam measured at the UE, reporting configuration including an out-of-cell reporting parameter for reporting layer one (L1) channel information for the out-of-cell beam;
 (“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)
(where
“The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level”/”After receiving the measurement report, at step 405, the source node 201-n”/FIG. 2A/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling” maps to “receiving, from a base station, out-of-cell reporting configuration including an out-of-cell reporting parameter for reporting layer one (L1) channel information for an out-of-cell beam”, where “non-serving cell(s)...Measurement reports...configured...by the NW...received through UL CSI at L1 level”/”source node 201-n”/FIG. 2A/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling” maps to “receiving, from a base station, out-of-cell reporting configuration”, where “configured...by the NW” is considered as requiring “receiving” in order to perform configured...by”, “configured” maps to “configuration”, “non-serving cells(s)” maps to “out-of-cell”, “reports” maps to “reporting”, “source node 201-n”/FIG. 2A”/”NW” maps to “base station”, “X best beams if the UE is configured to do so by the NW”/”non-serving cell(s)” maps to “including an out-of-cell reporting parameter”, where “X” maps to “parameter”, “non-serving cells(s)” maps to “out-of-cell”, “received through UL CSI at L1 level” maps to “reporting layer one (L1) ...”, “non-serving cells(s)” maps to “out-of-cell”, “best beams” maps to “beam”, “channel and interference measurements and reports” maps to “channel information”

receiving, from the UE for consideration of ... access of the base station and another base station, the L1 channel information for the out-of-cell beam based on the out-of-cell reporting parameter;
	“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”/”Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level”/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling”/”non-serving cell(s)” maps to “transmitting, to the base station, for beam selection in consideration of ... access to another base station based on the out-of-cell reporting parameter, the L1 channel information for the out-of-cell beam”, where “receiving” maps to “transmitting”, “source node”/”NW” maps to “base station”, “X best beams”/”handover”/”TRP change” maps to “for beam selection”, “in response to the measurement report” maps to “in consideration of”, “handover”/”TRP change” maps to “access to another base station”, “non-serving cell(s)” maps to “out-of-cell”, “reports...X best beams” maps to “reporting parameter”, “L1 level” maps to “L1”, “channel and interference measurements and reports” maps to “channel information”, “best beams” maps to “beam”
      	
	Sharma1 teaches a source node configuring a UE to perform beam measurement and reporting of best beams at L1 for non-serving cell(s) where the source node performs handover of the UE to another source node based on the beam measurement/reporting of the best beams.
      
Sharma1 as described above does not explicitly teach:
...simultaneous [access to another base station] 
determining to instruct the UE to enter a simultaneous access mode with the another base station based on the L1 channel information for the out-of-cell beam; and
transmitting a beam operation instructing the UE to enter the simultaneous access mode using the out-of-cell beam.


However, Sharma2 further teaches a multiple service capability which includes:
...simultaneous [access to another base station] 
(“The NW may also send a list of TRPs if the NW wants the UE to serve through multiple TRPs. The MAC CE may comprise a list of TRP for the configuration at the UE's end. Alternately, the UE need not to know all the TRPs but multiple TRPs may send the data to the UE”; Sharma et al.; 0123)
(where
“serve through multiple TRPs”/” multiple TRPs may send the data to the UE”/“source node 201-n”/FIG. 2A”/”NW” maps to “...simultaneous [access to another base station]”, where “serve through multiple TRPs” maps to “simultaneous”
      
determining to instruct the UE to enter a simultaneous access mode with the another base station based on the L1 channel information for the out-of-cell beam; and
(“The UE may also use the TCI States activation/deactivation for UE-specific PDSCH MAC CE as defined in TS 38.321 to activate and deactivate various TCI states and associated TRP or beams with these TRPs. The UE may also use TCI State Indication for UE-specific PDCCH MAC CE to change the TRP. The NW may provide TCI state ID through which the UE determines a new beam index.”; Sharma et al.; 0091)
(“At step S709: the UE evaluates the candidate TRPs in this set and send the UL CSI accordingly to the NW. The measurements are performed on DL CSI-RS or any other RS, for example, TRP specific RS where the index of the RS is provided to the UE along with the configuration required to generate CSI-RS sequence for these CSI locations. The UE may report these measurements at L1 or L2 or L3 level which may be periodic or event triggered or aperiodic. The step S709 corresponds to step S613 of FIG. 6 and step 403 of FIG. 4.
[0116] At step S711: on receiving the reports from the UE, the NW decides whether to perform path switching or not. When the decision at step S711 is yes then step S713 is performed else step S715 is performed. The step S711 corresponds to step S615 of FIG. 6 and step 409 of FIG. 4.
[0117] At step S713: the NW decides to change the TRP and step S613 is performed. The NW sends the L1 signaling or MAC CE to switch to the new TRP to the UE. The MAC CE may have TRP ID, to which the UE need to perform the switching. Thus, the need for RRC signaling message is being avoided. The NW may use any MAC CE formats as defined above at FIG. 5.
[0118] At step S715: the NW decides condition to add/delete the TRP's is met. When the aforesaid condition is met then step S617 is performed. As an example, TRPs which may serve the UE depends upon criteria, may include, for example, but not limited to, a UE capability, an RF capability or a RF conditions of the UE, a current load condition, UE data rate requirements, a UE location etc.
[0119] At step S717: the NW sends the L1 signaling or MAC CE to activate/deactivate the TRP to the UE. When the UE receives the MAC CE, the UE adds or deletes the TRP in active TRP set.”; Sharma et al.; 0115-0119)

transmitting a beam operation instructing the UE to enter the simultaneous access mode using the out-of-cell beam.
(“At Step S719: the UE may either perform the TRP switching or activate or deactivate the TRP and synchronize to the new TRPs and start decoding the data based on MAC CE. The new TRP was a part of TRP set. The UE starts decoding data with same or new C-RNTI with single TRP or multiple TRP. Each TRP may have separate C-RNTI or have a common C-RNTI.”; Sharma et al.; 0121)
(“Serving cell ID: this field indicates the identity of the serving cell which may act as Pcell if the multiple TRPs are active. This is particular needed when a UE is working on carrier aggregation mode or multi TRP mode where one TRP is acting as Pcell and other TRPs are acting as Scell(s).”; Sharma et al.; 0099)
(where
“UE may also use the TCI States activation/deactivation for UE-specific PDSCH MAC CE as defined in TS 38.321 to activate and deactivate various TCI states and associated TRP or beams with these TRPs. The UE may also use TCI State Indication for UE-specific PDCCH MAC CE to change the TRP. The NW may provide TCI state ID through which the UE determines a new beam index”/” UE starts decoding data with same or new C-RNTI with single TRP or multiple TRP”/”NW sends the L1 signaling or MAC CE to activate/deactivate the TRP to the UE”/”multi TRP mode” maps to “transmitting a beam operation instructing the UE to enter the simultaneous access mode using the out-of-cell beam”, where “sends” maps to “transmitting”, “activation...new beam index” maps to “beam operation”, “activation” maps to “instructing”, “multiple TRP”/”multi TRP mode”  maps to “simultaneous access mode”, “TRPs” maps to “out-of-cell beam”

	Sharma2 teaches a network sending a list of TRPs through which the UE can be served and teaches multiple TRPs sending date to the UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiple service capability of Sharma2 into Sharma1. By modifying the processing/communication of Sharma1 to include the multiple service capability as taught by the processing/communication of Sharma2 and combinations as suggested by PGPub paragraph 0195 of Sharma, the benefits of reduced dependency (Sharma1; 0084) with improved throughput (Sharma2; 0061) are achieved.

As to claim 26:
Sharma1 discloses:
A base station for wireless communication, comprising:
a memory storing computer-executable instructions; and
at least one processor coupled with the memory and configured to execute the computer-executable instructions to:
transmit, to a user equipment (UE) for an out-of-cell beam measured at the UE, out-of-cell reporting configuration including an out-of-cell reporting parameter for reporting layer one (L1) channel information for the out-of-cell beam;
 (“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)
(where
“The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level”/”After receiving the measurement report, at step 405, the source node 201-n”/FIG. 2A/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling” maps to “receiving, from a base station, out-of-cell reporting configuration including an out-of-cell reporting parameter for reporting layer one (L1) channel information for an out-of-cell beam”, where “non-serving cell(s)...Measurement reports...configured...by the NW...received through UL CSI at L1 level”/”source node 201-n”/FIG. 2A/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling” maps to “receiving, from a base station, out-of-cell reporting configuration”, where “configured...by the NW” is considered as requiring “receiving” in order to perform configured...by”, “configured” maps to “configuration”, “non-serving cells(s)” maps to “out-of-cell”, “reports” maps to “reporting”, “source node 201-n”/FIG. 2A”/”NW” maps to “base station”, “X best beams if the UE is configured to do so by the NW”/”non-serving cell(s)” maps to “including an out-of-cell reporting parameter”, where “X” maps to “parameter”, “non-serving cells(s)” maps to “out-of-cell”, “received through UL CSI at L1 level” maps to “reporting layer one (L1) ...”, “non-serving cells(s)” maps to “out-of-cell”, “best beams” maps to “beam”, “channel and interference measurements and reports” maps to “channel information”

receive the L1 channel information for the out-of-cell beam based on the out-of-cell reporting parameter;
	“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”/”Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level”/”triggering channel and interference measurements and reports. ...dealt with at lower layers by means of physical layer and ... defined as L1/... level signaling”/”non-serving cell(s)” maps to “transmitting, to the base station, for beam selection in consideration of ... access to another base station based on the out-of-cell reporting parameter, the L1 channel information for the out-of-cell beam”, where “receiving” maps to “transmitting”, “source node”/”NW” maps to “base station”, “X best beams”/”handover”/”TRP change” maps to “for beam selection”, “in response to the measurement report” maps to “in consideration of”, “handover”/”TRP change” maps to “access to another base station”, “non-serving cell(s)” maps to “out-of-cell”, “reports...X best beams” maps to “reporting parameter”, “L1 level” maps to “L1”, “channel and interference measurements and reports” maps to “channel information”, “best beams” maps to “beam”
      	
	Sharma1 teaches a source node configuring a UE to perform beam measurement and reporting of best beams at L1 for non-serving cell(s) where the source node performs handover of the UE to another source node based on the beam measurement/reporting of the best beams.
      
Sharma1 as described above does not explicitly teach:
determine to instruct the UE to enter a simultaneous access mode with another base station based on the L1 channel information; and
transmit a beam operation instructing the UE to enter the simultaneous access mode using the out-of-cell beam.

However, Sharma2 further teaches a multiple service capability which includes:      
determine to instruct the UE to enter a simultaneous access mode with another base station based on the L1 channel information; and
 (“The UE may also use the TCI States activation/deactivation for UE-specific PDSCH MAC CE as defined in TS 38.321 to activate and deactivate various TCI states and associated TRP or beams with these TRPs. The UE may also use TCI State Indication for UE-specific PDCCH MAC CE to change the TRP. The NW may provide TCI state ID through which the UE determines a new beam index.”; Sharma et al.; 0091)
(“At step S709: the UE evaluates the candidate TRPs in this set and send the UL CSI accordingly to the NW. The measurements are performed on DL CSI-RS or any other RS, for example, TRP specific RS where the index of the RS is provided to the UE along with the configuration required to generate CSI-RS sequence for these CSI locations. The UE may report these measurements at L1 or L2 or L3 level which may be periodic or event triggered or aperiodic. The step S709 corresponds to step S613 of FIG. 6 and step 403 of FIG. 4.
[0116] At step S711: on receiving the reports from the UE, the NW decides whether to perform path switching or not. When the decision at step S711 is yes then step S713 is performed else step S715 is performed. The step S711 corresponds to step S615 of FIG. 6 and step 409 of FIG. 4.
[0117] At step S713: the NW decides to change the TRP and step S613 is performed. The NW sends the L1 signaling or MAC CE to switch to the new TRP to the UE. The MAC CE may have TRP ID, to which the UE need to perform the switching. Thus, the need for RRC signaling message is being avoided. The NW may use any MAC CE formats as defined above at FIG. 5.
[0118] At step S715: the NW decides condition to add/delete the TRP's is met. When the aforesaid condition is met then step S617 is performed. As an example, TRPs which may serve the UE depends upon criteria, may include, for example, but not limited to, a UE capability, an RF capability or a RF conditions of the UE, a current load condition, UE data rate requirements, a UE location etc.
[0119] At step S717: the NW sends the L1 signaling or MAC CE to activate/deactivate the TRP to the UE. When the UE receives the MAC CE, the UE adds or deletes the TRP in active TRP set.”; Sharma et al.; 0115-0119)

transmit a beam operation instructing the UE to enter the simultaneous access mode using the out-of-cell beam.
 (“At Step S719: the UE may either perform the TRP switching or activate or deactivate the TRP and synchronize to the new TRPs and start decoding the data based on MAC CE. The new TRP was a part of TRP set. The UE starts decoding data with same or new C-RNTI with single TRP or multiple TRP. Each TRP may have separate C-RNTI or have a common C-RNTI.”; Sharma et al.; 0121)
(“Serving cell ID: this field indicates the identity of the serving cell which may act as Pcell if the multiple TRPs are active. This is particular needed when a UE is working on carrier aggregation mode or multi TRP mode where one TRP is acting as Pcell and other TRPs are acting as Scell(s).”; Sharma et al.; 0099)
(where
“UE may also use the TCI States activation/deactivation for UE-specific PDSCH MAC CE as defined in TS 38.321 to activate and deactivate various TCI states and associated TRP or beams with these TRPs. The UE may also use TCI State Indication for UE-specific PDCCH MAC CE to change the TRP. The NW may provide TCI state ID through which the UE determines a new beam index”/” UE starts decoding data with same or new C-RNTI with single TRP or multiple TRP”/”NW sends the L1 signaling or MAC CE to activate/deactivate the TRP to the UE”/”multi TRP mode” maps to “transmitting a beam operation instructing the UE to enter the simultaneous access mode using the out-of-cell beam”, where “sends” maps to “transmitting”, “activation...new beam index” maps to “beam operation”, “activation” maps to “instructing”, “multiple TRP”/”multi TRP mode”  maps to “simultaneous access mode”, “TRPs” maps to “out-of-cell beam”
	Sharma2 teaches a network sending a list of TRPs through which the UE can be served and teaches multiple TRPs sending date to the UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiple service capability of Sharma2 into Sharma1. By modifying the processing/communication of Sharma1 to include the multiple service capability as taught by the processing/communication of Sharma2 and combinations as suggested by PGPub paragraph 0195 of Sharma, the benefits of reduced dependency (Sharma1; 0084) with improved throughput (Sharma2; 0061) are achieved.

Claim(s) 2, 17, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Deenoo et al. US 20160337916 and Kim et al. US 20200351982.

As to claim 2:
Sharma 1 discloses:
wherein the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam,
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)

Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting parameter includes a first periodicity for transmitting the first L1 channel information and the in-cell reporting parameter includes a second periodicity for transmitting the second L1 channel information, with the first periodicity being longer than the second periodicity.

However, Deenoo et al. further teaches a periodic capability which includes:
wherein the out-of-cell reporting parameter includes a first periodicity for transmitting the first L1 channel information and the in-cell reporting parameter includes a second periodicity for transmitting the second L1 channel information, with the first periodicity being ... than the second periodicity.
(“A WTRU may be configured to maintain a list of best Rx-Tx beam pairs between the WTRU and the mB. The Rx-Tx beam pair list may be updated after each measurement cycle. Such Rx-Tx beam pair list may be sorted according to a configured quality metric (such as, for example, RSSI/RSRP/RSRQ and/or an additional quantity metric to specify the size of the list (number of entries in the list) in terms of max number of Rx beams, max number of Tx beams or max number of Rx-Tx beam pairs, max number of mBs (in case of neighbor measurements). The WTRU may be provided with basic entry criteria to the list, for example add a new Rx-Tx pair to the list if the qualify metric RSSI/RSRP/RSRQ is above a specified threshold. The WTRU may be configured to report the Rx-Tx list to the mB based on different reporting criteria (such as, for example, event driven or periodic criteria).”; Deenoo et al.; 0198)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the periodic capability of Deenoo et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the periodic capability as taught by the processing/communication of Deenoo et al., the benefits of reduced interference (Deenoo et al.; 0239) are achieved.

However, Kim et al. further teaches a shorter capability which includes:
	longer
	(“In addition, the disclosure proposes a short cycle-based channel measurement reporting (short CSI reporting) method at the time of activating a PCell, an SCell, or a PSCell by configuration of an MAC CE or RRC message, such that a terminal may rapidly report, to a base station, channel measurement in a short cycle for the activated PCell, SCell, or PSCell and thus allow the base station to rapidly assign, based thereon, a transmission resource to the terminal, and data transmission/reception may rapidly start. Configuring, for a terminal by a base station, a channel measurement report having a short cycle (for example, configuration using an RRCReconfiguration, RRCResume, or RRC Setup message) may mean that the base station temporarily or continuously transmits a signal having a short cycle according to a period configured for the terminal. That is, the base station may temporarily or continuously transmit the short cycle signal for channel measurement and configure and notify the short cycle to the terminal, and thus the terminal may measure the signal for channel measurement and report the measurement to the base station. The base station may also configure an uplink transmission resource or cycle or a cyclic transmission resource by which the terminal reports a signal or channel measurement result.”; Kim et al.; 0053)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the shorter capability of Kim et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the shorter capability as taught by the processing/communication of Kim et al., the benefits of reduced overhead (Kim et al.; 0014) are achieved.

As to claim 17:
Sharma 1 discloses:
wherein the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam,
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)

Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting parameter includes a first periodicity for transmitting the first L1 channel information and the in-cell reporting parameter includes a second periodicity for transmitting the second L1 channel information, with the first periodicity being longer than the second periodicity.

However, Deenoo et al. further teaches a periodic capability which includes:
wherein the out-of-cell reporting parameter includes a first periodicity for transmitting the first L1 channel information and the in-cell reporting parameter includes a second periodicity for transmitting the second L1 channel information, with the first periodicity being ... than the second periodicity.
(“A WTRU may be configured to maintain a list of best Rx-Tx beam pairs between the WTRU and the mB. The Rx-Tx beam pair list may be updated after each measurement cycle. Such Rx-Tx beam pair list may be sorted according to a configured quality metric (such as, for example, RSSI/RSRP/RSRQ and/or an additional quantity metric to specify the size of the list (number of entries in the list) in terms of max number of Rx beams, max number of Tx beams or max number of Rx-Tx beam pairs, max number of mBs (in case of neighbor measurements). The WTRU may be provided with basic entry criteria to the list, for example add a new Rx-Tx pair to the list if the qualify metric RSSI/RSRP/RSRQ is above a specified threshold. The WTRU may be configured to report the Rx-Tx list to the mB based on different reporting criteria (such as, for example, event driven or periodic criteria).”; Deenoo et al.; 0198)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the periodic capability of Deenoo et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the periodic capability as taught by the processing/communication of Deenoo et al., the benefits of reduced interference (Deenoo et al.; 0239) are achieved.

However, Kim et al. further teaches a shorter capability which includes:
	longer
	(“In addition, the disclosure proposes a short cycle-based channel measurement reporting (short CSI reporting) method at the time of activating a PCell, an SCell, or a PSCell by configuration of an MAC CE or RRC message, such that a terminal may rapidly report, to a base station, channel measurement in a short cycle for the activated PCell, SCell, or PSCell and thus allow the base station to rapidly assign, based thereon, a transmission resource to the terminal, and data transmission/reception may rapidly start. Configuring, for a terminal by a base station, a channel measurement report having a short cycle (for example, configuration using an RRCReconfiguration, RRCResume, or RRC Setup message) may mean that the base station temporarily or continuously transmits a signal having a short cycle according to a period configured for the terminal. That is, the base station may temporarily or continuously transmit the short cycle signal for channel measurement and configure and notify the short cycle to the terminal, and thus the terminal may measure the signal for channel measurement and report the measurement to the base station. The base station may also configure an uplink transmission resource or cycle or a cyclic transmission resource by which the terminal reports a signal or channel measurement result.”; Kim et al.; 0053)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the shorter capability of Kim et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the shorter capability as taught by the processing/communication of Kim et al., the benefits of reduced overhead (Kim et al.; 0014) are achieved.

As to claim 23:
Sharma 1 discloses:
wherein the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam,
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)

Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting parameter includes a first periodicity for transmitting the first L1 channel information and the in-cell reporting parameter includes a second periodicity for transmitting the second L1 channel information, with the first periodicity being longer than the second periodicity.

However, Deenoo et al. further teaches a periodic capability which includes:
wherein the out-of-cell reporting parameter includes a first periodicity for transmitting the first L1 channel information and the in-cell reporting parameter includes a second periodicity for transmitting the second L1 channel information, with the first periodicity being ... than the second periodicity.
(“A WTRU may be configured to maintain a list of best Rx-Tx beam pairs between the WTRU and the mB. The Rx-Tx beam pair list may be updated after each measurement cycle. Such Rx-Tx beam pair list may be sorted according to a configured quality metric (such as, for example, RSSI/RSRP/RSRQ and/or an additional quantity metric to specify the size of the list (number of entries in the list) in terms of max number of Rx beams, max number of Tx beams or max number of Rx-Tx beam pairs, max number of mBs (in case of neighbor measurements). The WTRU may be provided with basic entry criteria to the list, for example add a new Rx-Tx pair to the list if the qualify metric RSSI/RSRP/RSRQ is above a specified threshold. The WTRU may be configured to report the Rx-Tx list to the mB based on different reporting criteria (such as, for example, event driven or periodic criteria).”; Deenoo et al.; 0198)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the periodic capability of Deenoo et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the periodic capability as taught by the processing/communication of Deenoo et al., the benefits of reduced interference (Deenoo et al.; 0239) are achieved.

However, Kim et al. further teaches a shorter capability which includes:
	longer
	(“In addition, the disclosure proposes a short cycle-based channel measurement reporting (short CSI reporting) method at the time of activating a PCell, an SCell, or a PSCell by configuration of an MAC CE or RRC message, such that a terminal may rapidly report, to a base station, channel measurement in a short cycle for the activated PCell, SCell, or PSCell and thus allow the base station to rapidly assign, based thereon, a transmission resource to the terminal, and data transmission/reception may rapidly start. Configuring, for a terminal by a base station, a channel measurement report having a short cycle (for example, configuration using an RRCReconfiguration, RRCResume, or RRC Setup message) may mean that the base station temporarily or continuously transmits a signal having a short cycle according to a period configured for the terminal. That is, the base station may temporarily or continuously transmit the short cycle signal for channel measurement and configure and notify the short cycle to the terminal, and thus the terminal may measure the signal for channel measurement and report the measurement to the base station. The base station may also configure an uplink transmission resource or cycle or a cyclic transmission resource by which the terminal reports a signal or channel measurement result.”; Kim et al.; 0053)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the shorter capability of Kim et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the shorter capability as taught by the processing/communication of Kim et al., the benefits of reduced overhead (Kim et al.; 0014) are achieved.

As to claim 27:
Sharma 1 discloses:
wherein the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam,
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)

Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting parameter includes a first periodicity for transmitting the first L1 channel information and the in-cell reporting parameter includes a second periodicity for transmitting the second L1 channel information, with the first periodicity being longer than the second periodicity.

However, Deenoo et al. further teaches a periodic capability which includes:
wherein the out-of-cell reporting parameter includes a first periodicity for transmitting the first L1 channel information and the in-cell reporting parameter includes a second periodicity for transmitting the second L1 channel information, with the first periodicity being ... than the second periodicity.
(“A WTRU may be configured to maintain a list of best Rx-Tx beam pairs between the WTRU and the mB. The Rx-Tx beam pair list may be updated after each measurement cycle. Such Rx-Tx beam pair list may be sorted according to a configured quality metric (such as, for example, RSSI/RSRP/RSRQ and/or an additional quantity metric to specify the size of the list (number of entries in the list) in terms of max number of Rx beams, max number of Tx beams or max number of Rx-Tx beam pairs, max number of mBs (in case of neighbor measurements). The WTRU may be provided with basic entry criteria to the list, for example add a new Rx-Tx pair to the list if the qualify metric RSSI/RSRP/RSRQ is above a specified threshold. The WTRU may be configured to report the Rx-Tx list to the mB based on different reporting criteria (such as, for example, event driven or periodic criteria).”; Deenoo et al.; 0198)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the periodic capability of Deenoo et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the periodic capability as taught by the processing/communication of Deenoo et al., the benefits of reduced interference (Deenoo et al.; 0239) are achieved.

However, Kim et al. further teaches a shorter capability which includes:
	longer
	(“In addition, the disclosure proposes a short cycle-based channel measurement reporting (short CSI reporting) method at the time of activating a PCell, an SCell, or a PSCell by configuration of an MAC CE or RRC message, such that a terminal may rapidly report, to a base station, channel measurement in a short cycle for the activated PCell, SCell, or PSCell and thus allow the base station to rapidly assign, based thereon, a transmission resource to the terminal, and data transmission/reception may rapidly start. Configuring, for a terminal by a base station, a channel measurement report having a short cycle (for example, configuration using an RRCReconfiguration, RRCResume, or RRC Setup message) may mean that the base station temporarily or continuously transmits a signal having a short cycle according to a period configured for the terminal. That is, the base station may temporarily or continuously transmit the short cycle signal for channel measurement and configure and notify the short cycle to the terminal, and thus the terminal may measure the signal for channel measurement and report the measurement to the base station. The base station may also configure an uplink transmission resource or cycle or a cyclic transmission resource by which the terminal reports a signal or channel measurement result.”; Kim et al.; 0053)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the shorter capability of Kim et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the shorter capability as taught by the processing/communication of Kim et al., the benefits of reduced overhead (Kim et al.; 0014) are achieved.

Claim(s) 3, 11, 12, 18, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Enescu et al. WO 2021161065.

As to claim 3:
Sharma1 discloses:
wherein the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)
(“At step S705: the serving TRP configures the CSI-RS or any other RS information for neighbor TRPs. Also, serving cell/TRP configures the TCI states for neighbor TRPs. The above information may be used to perform the TRP switching. The UE may be configured with a list of TCI-State configurations, CSI-RS-Resource mapping, CSI-MeasConfig for beam and TRP measurements through RRC message for the serving cell and other cells or TRPs added in the TRP set or neighbouring cells or TRP.”; Sharma et al.; 0113)
(where
“Measurement reports....X best beams”/”serving cell(s)”/”cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s)” maps to “an in- cell reporting parameter”, where “X best beams” is considered as being associated with “serving cell(s)” as well based on “derived in the same way”
	“X best beams if the UE is configured to do so by the NW”/”serving cell(s)”/”channel and interference measurements and reports”/”X best beams”/”UE may be configured with a list of TCI-State configurations, CSI-RS-Resource mapping, CSI-MeasConfig for beam and TRP measurements through RRC message for the serving cell” maps to “in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam”, where “CSI” maps to “second L1 channel information”
	“reports” maps to “transmitting”, “X best beams” maps to “beam selection”

Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting parameter includes a first format for identifying the out-of-cell beam and the in-cell reporting parameter includes a second format different from the first format for identifying the in-cell beam.

However, Enescu et al. further teaches a non-serving cell/serving cell/threshold capability which includes:
wherein the out-of-cell reporting parameter includes a first format for identifying the out-of-cell beam and the in-cell reporting parameter includes a second format different from the first format for identifying the in-cell beam.
(“In one embodiment, the receiving 500 may include receiving an indication of for which cells (PCI/logical cell index in a set of cells) the reporting conditions are fulfilled and/or which of the reporting configurations (configuration IDs corresponding to non serving cells) should be activated. Additionally, in an embodiment, the receiving 500 may include receiving an indication, for example in L1/L2 beam report, where the UE(s) reports serving cell beams that the UE has detected in any combination or individually: a non-serving cell with quality above a threshold level or serving cell below threshold level or a resource or multiple resources that are associated to specific reporting configurations (that may be associated to specific cell or TRP) have quality level above a threshold level. The threshold level may be a quality/quantity threshold such as RSRP, RSRQ, SINR, SSB-RSRP, CSTRS-RSRP or the like.”; Enescu et al.; 0044)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-serving cell/serving cell/threshold capability of Enescu et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the non-serving cell/serving cell/threshold capability as taught by the processing/communication of Enescu et al., the benefits of improved latency (Enescu et al.; 0023) are achieved.

As to claim 11:
Sharma1 as described above does not explicitly teach:
further comprising determining the L1 channel information by performing a signal-to-noise ratio (SINR) measurement of the out-of-cell beam.

However, Enescu et al. further teaches a L1/non-serving cell/SINR capability which includes:
further comprising determining the L1 channel information by performing a signal-to-noise ratio (SINR) measurement of the out-of-cell beam.
(“In one embodiment, the providing 555 may include providing an indication of for which cells (PCI/logical cell index in a set of cells) the reporting conditions are fulfilled and/or which of the reporting configurations (configuration IDs corresponding to non-serving cells) should be activated. Further, in an embodiment, the providing 555 may include providing an indication of, for example in L1/L2 beam report, where the UE reports serving cell beams that the UE has detected non-serving cell beam or beams that have signal quality above threshold level (such as RSRP/RSRQ/SINR). In certain embodiments, these beams may be associated with the configured reporting configurations (resource sets) or just a candidate set of cells (e.g., UE reports just SSB indexes), or in one example to any cell that the UE has detected. In one example, the indication may be, e.g., 1 -bit indication in the report format.”; Enescu et al.; 0053)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the L1/non-serving cell/SINR capability of Enescu et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the L1/non-serving cell/SINR capability as taught by the processing/communication of Enescu et al., the benefits of improved latency (Enescu et al.; 0023) are achieved.

As to claim 12:
Sharma1 as described above does not explicitly teach:
further comprising determining the L1 channel information by performing a reference signal receive power (RSRP) measurement of the out-of-cell beam.

However, Enescu et al. further teaches a L1/non-serving cell/SINR capability which includes:
further comprising determining the L1 channel information by performing a reference signal receive power (RSRP) measurement of the out-of-cell beam.
 (“In one embodiment, the providing 555 may include providing an indication of for which cells (PCI/logical cell index in a set of cells) the reporting conditions are fulfilled and/or which of the reporting configurations (configuration IDs corresponding to non-serving cells) should be activated. Further, in an embodiment, the providing 555 may include providing an indication of, for example in L1/L2 beam report, where the UE reports serving cell beams that the UE has detected non-serving cell beam or beams that have signal quality above threshold level (such as RSRP/RSRQ/SINR). In certain embodiments, these beams may be associated with the configured reporting configurations (resource sets) or just a candidate set of cells (e.g., UE reports just SSB indexes), or in one example to any cell that the UE has detected. In one example, the indication may be, e.g., 1 -bit indication in the report format.”; Enescu et al.; 0053)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the L1/non-serving cell/SINR capability of Enescu et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the L1/non-serving cell/SINR capability as taught by the processing/communication of Enescu et al., the benefits of improved latency (Enescu et al.; 0023) are achieved.

As to claim 18:
Sharma1 discloses:
wherein the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)
(“At step S705: the serving TRP configures the CSI-RS or any other RS information for neighbor TRPs. Also, serving cell/TRP configures the TCI states for neighbor TRPs. The above information may be used to perform the TRP switching. The UE may be configured with a list of TCI-State configurations, CSI-RS-Resource mapping, CSI-MeasConfig for beam and TRP measurements through RRC message for the serving cell and other cells or TRPs added in the TRP set or neighbouring cells or TRP.”; Sharma et al.; 0113)
(where
“Measurement reports....X best beams”/”serving cell(s)”/”cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s)” maps to “an in- cell reporting parameter”, where “X best beams” is considered as being associated with “serving cell(s)” as well based on “derived in the same way”
	“X best beams if the UE is configured to do so by the NW”/”serving cell(s)”/”channel and interference measurements and reports”/”X best beams”/”UE may be configured with a list of TCI-State configurations, CSI-RS-Resource mapping, CSI-MeasConfig for beam and TRP measurements through RRC message for the serving cell” maps to “in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam”, where “CSI” maps to “second L1 channel information”
	“reports” maps to “transmitting”, “X best beams” maps to “beam selection”

Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting parameter includes a first format for identifying the out-of-cell beam and the in-cell reporting parameter includes a second format different from the first format for identifying the in-cell beam.

However, Enescu et al. further teaches a non-serving cell/serving cell/threshold capability which includes:
wherein the out-of-cell reporting parameter includes a first format for identifying the out-of-cell beam and the in-cell reporting parameter includes a second format different from the first format for identifying the in-cell beam.
(“In one embodiment, the receiving 500 may include receiving an indication of for which cells (PCI/logical cell index in a set of cells) the reporting conditions are fulfilled and/or which of the reporting configurations (configuration IDs corresponding to non serving cells) should be activated. Additionally, in an embodiment, the receiving 500 may include receiving an indication, for example in L1/L2 beam report, where the UE(s) reports serving cell beams that the UE has detected in any combination or individually: a non-serving cell with quality above a threshold level or serving cell below threshold level or a resource or multiple resources that are associated to specific reporting configurations (that may be associated to specific cell or TRP) have quality level above a threshold level. The threshold level may be a quality/quantity threshold such as RSRP, RSRQ, SINR, SSB-RSRP, CSTRS-RSRP or the like.”; Enescu et al.; 0044)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-serving cell/serving cell/threshold capability of Enescu et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the non-serving cell/serving cell/threshold capability as taught by the processing/communication of Enescu et al., the benefits of improved latency (Enescu et al.; 0023) are achieved.

As to claim 24:
Sharma1 discloses:
wherein the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)
(“At step S705: the serving TRP configures the CSI-RS or any other RS information for neighbor TRPs. Also, serving cell/TRP configures the TCI states for neighbor TRPs. The above information may be used to perform the TRP switching. The UE may be configured with a list of TCI-State configurations, CSI-RS-Resource mapping, CSI-MeasConfig for beam and TRP measurements through RRC message for the serving cell and other cells or TRPs added in the TRP set or neighbouring cells or TRP.”; Sharma et al.; 0113)
(where
“Measurement reports....X best beams”/”serving cell(s)”/”cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s)” maps to “an in- cell reporting parameter”, where “X best beams” is considered as being associated with “serving cell(s)” as well based on “derived in the same way”
	“X best beams if the UE is configured to do so by the NW”/”serving cell(s)”/”channel and interference measurements and reports”/”X best beams”/”UE may be configured with a list of TCI-State configurations, CSI-RS-Resource mapping, CSI-MeasConfig for beam and TRP measurements through RRC message for the serving cell” maps to “in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam”, where “CSI” maps to “second L1 channel information”
	“reports” maps to “transmitting”, “X best beams” maps to “beam selection”

Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting parameter includes a first format for identifying the out-of-cell beam and the in-cell reporting parameter includes a second format different from the first format for identifying the in-cell beam.

However, Enescu et al. further teaches a non-serving cell/serving cell/threshold capability which includes:
wherein the out-of-cell reporting parameter includes a first format for identifying the out-of-cell beam and the in-cell reporting parameter includes a second format different from the first format for identifying the in-cell beam.
(“In one embodiment, the receiving 500 may include receiving an indication of for which cells (PCI/logical cell index in a set of cells) the reporting conditions are fulfilled and/or which of the reporting configurations (configuration IDs corresponding to non serving cells) should be activated. Additionally, in an embodiment, the receiving 500 may include receiving an indication, for example in L1/L2 beam report, where the UE(s) reports serving cell beams that the UE has detected in any combination or individually: a non-serving cell with quality above a threshold level or serving cell below threshold level or a resource or multiple resources that are associated to specific reporting configurations (that may be associated to specific cell or TRP) have quality level above a threshold level. The threshold level may be a quality/quantity threshold such as RSRP, RSRQ, SINR, SSB-RSRP, CSTRS-RSRP or the like.”; Enescu et al.; 0044)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-serving cell/serving cell/threshold capability of Enescu et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the non-serving cell/serving cell/threshold capability as taught by the processing/communication of Enescu et al., the benefits of improved latency (Enescu et al.; 0023) are achieved.

As to claim 28:
Sharma1 discloses:
wherein the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam
(“At step 403, the source node receives a measurement reports from the UE 301. As an example, the measurement reports may include evaluation results of the measurement control information provided by the source node prior to the step 401. of the nearby UEs. In particular, these reports may be received through RRC messages or may be received through MAC or L1 signaling. The measurement reports that are received through RRC messages may be event triggered or based on periodic measurements. The measurement reports that are received through MAC or L2 level may be received through MAC control element which includes a TRP ID, a cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), or any other measurement related parameters and beam ID. The UE measures multiple beams of at least one of a cell or TRP and the measurements results i.e., power values are averaged to derive the cell or TRP quality. The cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s). Measurement reports may contain the measurement results of the X best beams if the UE is configured to do so by the NW. The cell, TRP and beam measurement quantities to be included in measurement reports are configured by the network. The measurement reports may also be received through UL CSI at L1 level. These reports contain RSRP, RSRQ or any other measurement quantity which may be used to change the beam or TRP or cells.”; Sharma et al.; 0080)
(“After receiving the measurement report, at step 405, the source node 201-n or TRP controller or any NW entity determines a trigger for handover of the UE 301 in response to the measurement report. In particular, the source node or gNB or 6G node or TRP-C takes the TRP change decision based on the received measurement reports.”; Sharma et al.; 0081)
(“The gNB or 6G node or TRP controller or source node provides, via RRC signaling, to the UE 301 with measurement configuration of the nearby UEs comprising configurations of SSB/CSI resources, resource sets, reports, and trigger states for triggering channel and interference measurements and reports. The TRP level mobility is then dealt with at lower layers by means of physical layer and MAC layer control signaling defined as L1/L2 level signaling”; Sharma et al.; 0078)
(“At step S705: the serving TRP configures the CSI-RS or any other RS information for neighbor TRPs. Also, serving cell/TRP configures the TCI states for neighbor TRPs. The above information may be used to perform the TRP switching. The UE may be configured with a list of TCI-State configurations, CSI-RS-Resource mapping, CSI-MeasConfig for beam and TRP measurements through RRC message for the serving cell and other cells or TRPs added in the TRP set or neighbouring cells or TRP.”; Sharma et al.; 0113)
(where
“Measurement reports....X best beams”/”serving cell(s)”/”cell or TRP quality from beam measurements is derived in the same way, for the serving cell(s) and for the non-serving cell(s)” maps to “an in- cell reporting parameter”, where “X best beams” is considered as being associated with “serving cell(s)” as well based on “derived in the same way”
	“X best beams if the UE is configured to do so by the NW”/”serving cell(s)”/”channel and interference measurements and reports”/”X best beams”/”UE may be configured with a list of TCI-State configurations, CSI-RS-Resource mapping, CSI-MeasConfig for beam and TRP measurements through RRC message for the serving cell” maps to “in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam”, where “CSI” maps to “second L1 channel information”
	“reports” maps to “transmitting”, “X best beams” maps to “beam selection”

Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting parameter includes a first format for identifying the out-of-cell beam and the in-cell reporting parameter includes a second format different from the first format for identifying the in-cell beam.

However, Enescu et al. further teaches a non-serving cell/serving cell/threshold capability which includes:
wherein the out-of-cell reporting parameter includes a first format for identifying the out-of-cell beam and the in-cell reporting parameter includes a second format different from the first format for identifying the in-cell beam.
(“In one embodiment, the receiving 500 may include receiving an indication of for which cells (PCI/logical cell index in a set of cells) the reporting conditions are fulfilled and/or which of the reporting configurations (configuration IDs corresponding to non serving cells) should be activated. Additionally, in an embodiment, the receiving 500 may include receiving an indication, for example in L1/L2 beam report, where the UE(s) reports serving cell beams that the UE has detected in any combination or individually: a non-serving cell with quality above a threshold level or serving cell below threshold level or a resource or multiple resources that are associated to specific reporting configurations (that may be associated to specific cell or TRP) have quality level above a threshold level. The threshold level may be a quality/quantity threshold such as RSRP, RSRQ, SINR, SSB-RSRP, CSTRS-RSRP or the like.”; Enescu et al.; 0044)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-serving cell/serving cell/threshold capability of Enescu et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the non-serving cell/serving cell/threshold capability as taught by the processing/communication of Enescu et al., the benefits of improved latency (Enescu et al.; 0023) are achieved.

Claim(s) 4, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Enescu et al. WO 2021161065 and Deenoo et al. US 20200374960.

As to claim 4:
Sharma1 as described above does not explicitly teach:
wherein the first format includes a cell identifier of another cell and a beam identifier of the out-of-cell beam of the another cell, and the second format includes a beam identifier of the in-cell beam.  

However, Deenoo et al. further teaches an identification capability which includes:
wherein the first format includes a cell identifier of another cell and a beam identifier of the out-of-cell beam of the another cell, and the second format includes a beam identifier of the in-cell beam.  
(“RRC reporting by the WTRU may include beam failure characteristics. In an example, a WTRU may include the characteristics of beam failure, beam recovery, and/or beam switch (beam management) procedures in the measurement reports. Such characteristics may include one or more of the following characteristics: beam failure rate; beam recovery time (average time, time for each event); beam identification of serving, candidate, and/or failed beams; and/or beam quality of serving, candidate, and/or failed beams.”; Deenoo et al.; 0204)
(“A system and methods for beam failure recovery and management that may be performed by a wireless transmit/receive unit (WTRU) configured for multi-carrier communications using beamforming are disclosed herein. A WTRU may monitor for beam failure on a secondary cell (Scell). The WTRU may detect a beam failure of a first beam associated with the Scell and may select a candidate beam associated with the Scell. The WTRU may determine an uplink (UL) resource in a primary cell (SpCell) as a function of the SCell and the selected candidate beam associated with the Scell, and transmit, using the selected SpCell UL resource, a medium access control (MAC) control element (CE) including at least an indication of Scell beam failure and an identification of the selected candidate beam associate with the Scell.”; Denoo et al.; 0003)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the identification capability of Deenoo et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the identification capability as taught by the processing/communication of Deenoo et al., the benefits of faster link recovery (Deenoo et al.; 0107) are achieved.

As to claim 25:
Sharma1 as described above does not explicitly teach:
wherein the first format includes a cell identifier of another cell and a beam identifier of the out-of-cell beam of the another cell, and the second format includes a beam identifier of the in-cell beam.  

However, Deenoo et al. further teaches an identification capability which includes:
wherein the first format includes a cell identifier of another cell and a beam identifier of the out-of-cell beam of the another cell, and the second format includes a beam identifier of the in-cell beam.  
(“RRC reporting by the WTRU may include beam failure characteristics. In an example, a WTRU may include the characteristics of beam failure, beam recovery, and/or beam switch (beam management) procedures in the measurement reports. Such characteristics may include one or more of the following characteristics: beam failure rate; beam recovery time (average time, time for each event); beam identification of serving, candidate, and/or failed beams; and/or beam quality of serving, candidate, and/or failed beams.”; Deenoo et al.; 0204)
(“A system and methods for beam failure recovery and management that may be performed by a wireless transmit/receive unit (WTRU) configured for multi-carrier communications using beamforming are disclosed herein. A WTRU may monitor for beam failure on a secondary cell (Scell). The WTRU may detect a beam failure of a first beam associated with the Scell and may select a candidate beam associated with the Scell. The WTRU may determine an uplink (UL) resource in a primary cell (SpCell) as a function of the SCell and the selected candidate beam associated with the Scell, and transmit, using the selected SpCell UL resource, a medium access control (MAC) control element (CE) including at least an indication of Scell beam failure and an identification of the selected candidate beam associate with the Scell.”; Denoo et al.; 0003)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the identification capability of Deenoo et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the identification capability as taught by the processing/communication of Deenoo et al., the benefits of faster link recovery (Deenoo et al.; 0107) are achieved.

As to claim 29:
Sharma1 as described above does not explicitly teach:
wherein the first format includes a cell identifier of another cell and a beam identifier of the out-of-cell beam of the another cell, and the second format includes a beam identifier of the in-cell beam.  

However, Deenoo et al. further teaches an identification capability which includes:
wherein the first format includes a cell identifier of another cell and a beam identifier of the out-of-cell beam of the another cell, and the second format includes a beam identifier of the in-cell beam.  
(“RRC reporting by the WTRU may include beam failure characteristics. In an example, a WTRU may include the characteristics of beam failure, beam recovery, and/or beam switch (beam management) procedures in the measurement reports. Such characteristics may include one or more of the following characteristics: beam failure rate; beam recovery time (average time, time for each event); beam identification of serving, candidate, and/or failed beams; and/or beam quality of serving, candidate, and/or failed beams.”; Deenoo et al.; 0204)
(“A system and methods for beam failure recovery and management that may be performed by a wireless transmit/receive unit (WTRU) configured for multi-carrier communications using beamforming are disclosed herein. A WTRU may monitor for beam failure on a secondary cell (Scell). The WTRU may detect a beam failure of a first beam associated with the Scell and may select a candidate beam associated with the Scell. The WTRU may determine an uplink (UL) resource in a primary cell (SpCell) as a function of the SCell and the selected candidate beam associated with the Scell, and transmit, using the selected SpCell UL resource, a medium access control (MAC) control element (CE) including at least an indication of Scell beam failure and an identification of the selected candidate beam associate with the Scell.”; Denoo et al.; 0003)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the identification capability of Deenoo et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the identification capability as taught by the processing/communication of Deenoo et al., the benefits of faster link recovery (Deenoo et al.; 0107) are achieved.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Enescu et al. WO 2021161065 and Deenoo et al. US 20200374960 and Masini et al. US 20140228031 and Jin et al. US 20190357103.

As to claim 5:
Sharma1 as described above does not explicitly teach:
wherein the cell identifier includes a predefined number of most significant bits of a physical cell identifier of the another cell.
However, Hole further teaches a most significant capability which includes:
wherein the cell identifier includes a predefined number of most significant bits of a physical cell identifier of the another cell.
(“In cases where the PCI split for different types of HeNBs is not available (e.g. the operator has not configured/partitioned the PCI space), this "CSG awareness" can also be beneficial for the source eNB when the identified neighbor is in its NRT but, for whatever reason, no X2 interface has yet been set up between the two. For example, in case of handover to open access cells, this solution may help resolve the problem of how to construct the HeNB ID. Namely, in cases of handovers to Open Access cells towards which no X2 interface is available and in cases where it is not possible to identify the target cell access mode from its PCI, the serving eNB needs to determine how to construct the eNB ID or HeNB ID from the CGI stored in the NRT and corresponding to the target PCI reported by the UE. If the NRT has been enhanced with the Cell Access Mode of the target cell, the source eNB would be able to look up the NRT and determine whether the PCI reported by the UE corresponds to an Open Access HeNB Cell (in which case HeNB ID consists of the 28 most significant bits of the CGI) or whether the PCI reported by the UE corresponds to an eNB Cell (in which case eNB ID consists of the 20 most significant bits of the CGI).”; Mansini et al.; 0037)
Where Jin et al. teaches a CGI base station identifier is equivalent to PCI (see para 0179)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement most significant of Masini et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the most significant capability as taught by the processing/communication of Masini et al., the benefits of reduced handover failure (Mansini et al.; 0067) are achieved.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Enescu et al. WO 2021161065 and Deenoo et al. US 20200374960 and Hole US 20110281583.

As to claim 6:
Sharma1 as described above does not explicitly teach:
wherein the cell identifier includes a predefined number of least significant bits of a physical cell identifier of the another cell.  

However, Hole further teaches a least significant capability which includes:
wherein the cell identifier includes a predefined number of least significant bits of a physical cell identifier of the another cell.  
(“If the BCCH-FREQ-NCELL index indicates an E-UTRAN frequency, the corresponding `BSIC-NCELL` field in FIG. 10.5.2.20.1 contains the least significant 6 bits of the physical layer cell identity (see 3GPP TS 36.211) of the E- UTRAN neighbour cell. The corresponding `RXLEV-NCELL` field in FIG. 10.5.2.20.1 contains the 3 bit measurement value (see 3GPP TS 45.008) in the most significant 3 bits of the field and the most significant 3 bits of the physical layer cell identity in the least significant 3 bits of the field.”; Hole; Table 10.5.2.20.1)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement least significant of Hole into Sharma1. By modifying the processing/communication of Sharma1 to include the least significant capability as taught by the processing/communication of Hole, the benefits of reduced signaling (Hole; 0072) are achieved.

Claim(s) 7 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Enescu et al. WO 2021161065 and Deenoo et al. US 20200374960 and Ahn et al. US 20200196161.

As to claim 7:
Sharma1 as described above does not explicitly teach:
wherein the cell identifier includes an identifier of a secondary synchronization signal.

However, Ahn et al. further teaches a SS block/SSS/cell identifier capability which includes:
wherein the cell identifier includes an identifier of a secondary synchronization signal.
(“In the NR system, as described above, a method of performing beam management using an SS block and/or MRS for initial access and radio resource measurement (RRM) may be considered. In this case, the SS block includes a PSS, an SSS, and a PBCH, and may denote at least one of a PSS, an SSS, and a PBCH. Furthermore, for convenience of description, the method proposed in this specification is described based on a method using an SS block, but may also be identically applied to a method using an MRS.”; Ahn et al.; 0320)
(“In this case, for beam management, an L1/L2 report for SS block measurement may be considered. Beam direction information and/or RSRP (e.g., L1-RSRP) may be considered as reporting information. In this case, if a multi-cell/transmit point (TP) is considered, a method using a cell ID indicator and the SS block indicator of a corresponding cell ID as the beam direction information may be considered. That is, in order to report a beam direction, a UE may report, to a BS, the identifier of a specific cell and the index of a specific SS block of SS blocks supported in a corresponding specific cell together.”; Ahn et al.; 0321)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SS block/SSS/cell identifier capability of Ahn et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the SS block/SSS/cell identifier capability as taught by the processing/communication of Ahn et al., the benefits of reduced reporting overhead (Ahn et al.; 0318) are achieved.

As to claim 30:
Sharma1 as described above does not explicitly teach:
wherein the cell identifier includes an identifier of a secondary synchronization signal.

However, Ahn et al. further teaches a SS block/SSS/cell identifier capability which includes:
wherein the cell identifier includes an identifier of a secondary synchronization signal.
(“In the NR system, as described above, a method of performing beam management using an SS block and/or MRS for initial access and radio resource measurement (RRM) may be considered. In this case, the SS block includes a PSS, an SSS, and a PBCH, and may denote at least one of a PSS, an SSS, and a PBCH. Furthermore, for convenience of description, the method proposed in this specification is described based on a method using an SS block, but may also be identically applied to a method using an MRS.”; Ahn et al.; 0320)
(“In this case, for beam management, an L1/L2 report for SS block measurement may be considered. Beam direction information and/or RSRP (e.g., L1-RSRP) may be considered as reporting information. In this case, if a multi-cell/transmit point (TP) is considered, a method using a cell ID indicator and the SS block indicator of a corresponding cell ID as the beam direction information may be considered. That is, in order to report a beam direction, a UE may report, to a BS, the identifier of a specific cell and the index of a specific SS block of SS blocks supported in a corresponding specific cell together.”; Ahn et al.; 0321)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SS block/SSS/cell identifier capability of Ahn et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the SS block/SSS/cell identifier capability as taught by the processing/communication of Ahn et al., the benefits of reduced reporting overhead (Ahn et al.; 0318) are achieved.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Bai et al. US 20200028652.

As to claim 8:
Sharma1 as described above does not explicitly teach:
wherein, the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam,
wherein the out-of-cell reporting parameter configures transmission of the first L1 channel information via a first channel and the in-cell reporting parameter configures transmission of the second L1 channel information via a second channel with the first channel and second channels being different channels.

However, Bai et al. further teaches a channels/reporting capability which includes:
wherein, the L1 channel information is first L1 channel information, and the method further comprising:
receiving, from the base station, in-cell reporting configuration including an in- cell reporting parameter for reporting second L1 channel information for an in-cell beam; and
transmitting, to the base station, for beam selection based on the in-cell reporting parameter, the second L1 channel information for the in-cell beam,
wherein the out-of-cell reporting parameter configures transmission of the first L1 channel information via a first channel and the in-cell reporting parameter configures transmission of the second L1 channel information via a second channel with the first channel and second channels being different channels.
(“] FIG. 10 illustrates an example of communication 1000 between a base station 1004 and a UE 1002 that may be configured to transmit feedback information (e.g., a CSI feedback report) in response to a triggering event. Base station 1004 may correspond to base station 102, 180, 310, 402, 502, 804, 1350. The UE 1002 may correspond to UE 104, 350, 404, 504, 802, apparatus 1302/1302′. The communication between base station 1004 and UE 1002 may comprise mmW communication. The UE may receive communication from the base station using multiple beams. The UE may perform measurements of signals and/or channels received from the base station on the multiple beams, e.g., as described in connection with FIG. 6. At 1006, the UE 1002 can be configured to detect the occurrence of a triggering event. The triggering event can be many different types of predefined events and can be based on measurements from certain signals/channels (e.g., any of CSI-RS, SS, PDSCH, PDCCH, DMRS). In an example, the triggering event can occur when the UE detects that a certain measurement has fallen below a given threshold (e.g., L1-RSRP, CQI below a threshold value, etc.). In another example, the triggering event can be based on the measurement differences of the multiple beams. For example, if the strength/quality of the serving beams falls below the strength/quality of non-serving beams. In another example, the UE may detect a triggering event when a strength/quality difference between two beams is larger than a threshold. In another example, the triggering event can occur when the UE detects a change of the configuration in the UE RF modules In another example, the triggering event can occur when the UE predicts or estimates that a certain metric for one of the signals/channels will fall below a given threshold (e.g., a future RSRP is below a threshold value). For example, if the UE predicts that a future channel metric (e.g., RSRP) is less than a threshold value, a triggering event for a CSI report may be determined to have occurred. As such, the UE may then report the change in the future channel metric (e.g., RSRP) in an SR.”; Bai et al.; 0081)
      (“FIG. 6 illustrates an example communication structure 600 for multi-beam transmissions between a UE and a base station. In the example of FIG. 6, two transmission configuration indicator (TCI) beams, Beam 1 and Beam 2, may be used by the base station to communicate with the UE. Thus, the UE may monitor both Beam 1 and Beam 2 and the respective CSI feedback from the UE may be reported to the base station via the respective PUCCH, e.g., in a PUCCH for Beam 1 and a PUCCH for Beam 2. The slot shown in FIG. 6 has 14 symbols. This example shows a symbol of PDCCH for Beam 1, a symbol of PDCCH for Beam 2, a symbol of DMRS for the PDSCH of Beam 1, symbols of PDSCH for Beam 1, a symbol of DMRS for the PDSCH of Beam 2, symbols of PDSCH for Beam 2, a gap symbol, a symbol of PUCCH for Beam 1, and a symbol of PUCCH for Beam 2. The UE can be configured to measure the L1-RSRP and/or CQI based on certain channels/signals. For example, the UE may take such measurements within a synchronization signal (SS)/CSI-RS, or PDCCH/PDSCH/DMRS of a previous slot or within the same slot. Thus, the UE may measure the symbol of PDCCH for Beam 1 and the PDCCH for Beam 2, the DMRS for Beam 1 and the DMRS for Beam 2, and/or the PDSCH for Beam 1 and the PDSCH for Beam 2. The UE may then report the measured feedback to the base station in the respective PUCCH of each beam.”; Bai et al.; 0070)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the channels/reporting capability of Bai et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the channels/reporting identifier capability as taught by the processing/communication of Bai et al., the benefits of improved reporting (Bai et al.; Abstract) are achieved.

As to claim 19:
Sharma1 as described above does not explicitly teach:
wherein the L1 channel information is first L1 channel information, and the at least one processor is further configured to:
receive, from the base station, in-cell reporting configuration including an in-cell reporting parameter for reporting an in-cell beam; and
transmit, to the base station for beam selection based on the in-cell reporting parameter, second L1 channel information including layer one state information for the in-cell beam, wherein the out-of-cell reporting parameter configures transmission of the first L1 channel information via a channel and the in-cell reporting parameter configures transmission of the second L1 channel information via a different channel.

However, Bai et al. further teaches a channels/reporting capability which includes:
wherein the L1 channel information is first L1 channel information, and the at least one processor is further configured to:
receive, from the base station, in-cell reporting configuration including an in-cell reporting parameter for reporting an in-cell beam; and
transmit, to the base station for beam selection based on the in-cell reporting parameter, second L1 channel information including layer one state information for the in-cell beam, wherein the out-of-cell reporting parameter configures transmission of the first L1 channel information via a channel and the in-cell reporting parameter configures transmission of the second L1 channel information via a different channel.
 (“] FIG. 10 illustrates an example of communication 1000 between a base station 1004 and a UE 1002 that may be configured to transmit feedback information (e.g., a CSI feedback report) in response to a triggering event. Base station 1004 may correspond to base station 102, 180, 310, 402, 502, 804, 1350. The UE 1002 may correspond to UE 104, 350, 404, 504, 802, apparatus 1302/1302′. The communication between base station 1004 and UE 1002 may comprise mmW communication. The UE may receive communication from the base station using multiple beams. The UE may perform measurements of signals and/or channels received from the base station on the multiple beams, e.g., as described in connection with FIG. 6. At 1006, the UE 1002 can be configured to detect the occurrence of a triggering event. The triggering event can be many different types of predefined events and can be based on measurements from certain signals/channels (e.g., any of CSI-RS, SS, PDSCH, PDCCH, DMRS). In an example, the triggering event can occur when the UE detects that a certain measurement has fallen below a given threshold (e.g., L1-RSRP, CQI below a threshold value, etc.). In another example, the triggering event can be based on the measurement differences of the multiple beams. For example, if the strength/quality of the serving beams falls below the strength/quality of non-serving beams. In another example, the UE may detect a triggering event when a strength/quality difference between two beams is larger than a threshold. In another example, the triggering event can occur when the UE detects a change of the configuration in the UE RF modules In another example, the triggering event can occur when the UE predicts or estimates that a certain metric for one of the signals/channels will fall below a given threshold (e.g., a future RSRP is below a threshold value). For example, if the UE predicts that a future channel metric (e.g., RSRP) is less than a threshold value, a triggering event for a CSI report may be determined to have occurred. As such, the UE may then report the change in the future channel metric (e.g., RSRP) in an SR.”; Bai et al.; 0081)
      (“FIG. 6 illustrates an example communication structure 600 for multi-beam transmissions between a UE and a base station. In the example of FIG. 6, two transmission configuration indicator (TCI) beams, Beam 1 and Beam 2, may be used by the base station to communicate with the UE. Thus, the UE may monitor both Beam 1 and Beam 2 and the respective CSI feedback from the UE may be reported to the base station via the respective PUCCH, e.g., in a PUCCH for Beam 1 and a PUCCH for Beam 2. The slot shown in FIG. 6 has 14 symbols. This example shows a symbol of PDCCH for Beam 1, a symbol of PDCCH for Beam 2, a symbol of DMRS for the PDSCH of Beam 1, symbols of PDSCH for Beam 1, a symbol of DMRS for the PDSCH of Beam 2, symbols of PDSCH for Beam 2, a gap symbol, a symbol of PUCCH for Beam 1, and a symbol of PUCCH for Beam 2. The UE can be configured to measure the L1-RSRP and/or CQI based on certain channels/signals. For example, the UE may take such measurements within a synchronization signal (SS)/CSI-RS, or PDCCH/PDSCH/DMRS of a previous slot or within the same slot. Thus, the UE may measure the symbol of PDCCH for Beam 1 and the PDCCH for Beam 2, the DMRS for Beam 1 and the DMRS for Beam 2, and/or the PDSCH for Beam 1 and the PDSCH for Beam 2. The UE may then report the measured feedback to the base station in the respective PUCCH of each beam.”; Bai et al.; 0070)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the channels/reporting capability of Bai et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the channels/reporting identifier capability as taught by the processing/communication of Bai et al., the benefits of improved reporting (Bai et al.; Abstract) are achieved.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Bai et al. US 20200028652 and Enescu et al. WO 2021161065.

As to claim 9:
Sharma1 as described above does not explicitly teach:
wherein the first channel is a physical uplink shared channel (PUSCH).

However, Enescu et al. further teaches a PUSCH capability which includes:
wherein the first channel is a physical uplink shared channel (PUSCH).
(“Although the current Release- 15/16 signalling framework might be extended to support the L1/L2 based inter-cell mobility, the beam management signalling differs from RRC based. Typically, the beam management related beam reporting is carried out with low overhead LI -signaling, namely physical uplink control channel (PUCCH)/physical uplink shared channel (PUSCH), where the network configured the UE with, e.g., periodical resources for one or more reporting settings. When the reporting is configured for beam management purposes, the network knows the amount of resources needed to provide for periodical or aperiodic reporting.”; Bai et al.; 0031)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PUSCH capability of Enescu et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the PUSCH capability as taught by the processing/communication of Enescu et al., the benefits of improved latency (Enescu et al.; 0023) are achieved.

As to claim 10:
Sharma1 as described above does not explicitly teach:
wherein the first channel is a physical uplink control channel (PUCCH).

However, Enescu et al. further teaches a PUCCH capability which includes:
wherein the first channel is a physical uplink control channel (PUCCH).
(“Although the current Release- 15/16 signalling framework might be extended to support the L1/L2 based inter-cell mobility, the beam management signalling differs from RRC based. Typically, the beam management related beam reporting is carried out with low overhead LI -signaling, namely physical uplink control channel (PUCCH)/physical uplink shared channel (PUSCH), where the network configured the UE with, e.g., periodical resources for one or more reporting settings. When the reporting is configured for beam management purposes, the network knows the amount of resources needed to provide for periodical or aperiodic reporting.”; Bai et al.; 0031)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PUCCH capability of Enescu et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the PUCCH capability as taught by the processing/communication of Enescu et al., the benefits of improved latency (Enescu et al.; 0023) are achieved.

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Kung et al. US 20220046510.

As to claim 13:
Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting configuration 1s a channel state information report configuration (CSI ReportConfig) message.

However, Kung et al. further teaches a channel state reporting configuration capability which includes:
wherein the out-of-cell reporting configuration 1s a channel state information report configuration (CSI ReportConfig) message.
(“An example is shown in FIG. 6. A UE 602 performs communication with a Source Cell 606. For example, the UE 602 and/or the Source Cell 606 may establish an RRC connection in RRC_CONNECTED state and/or the UE 602 may perform communication with the Source Cell 606 via the established RRC connection. The Source Cell 606 may transmit 608 a RRC message comprising one or more configurations associated with a Target Cell 604 (and/or comprising one or more other configurations associated with one or more other cells in addition to the one or more configurations associated with the Target Cell). The Target Cell 604 may be a neighboring cell of the UE 602. Alternatively and/or additionally, the Target Cell 604 may be (and/or may be configured as) a Serving Cell (e.g., a deactivated Serving Cell) of the UE 602. The RRC message may be a RRCReconfiguration message. Alternatively and/or additionally, the RRC message may comprise one or more measurement configurations of the Target Cell 604. For example, the RRC message may comprise a measurement object addition associated with the Target Cell 604. The RRC message may comprise a channel state reporting configuration of the Target Cell 604. Alternatively and/or additionally, the RRC message may comprise random access resource information associated with the Target Cell 604. The random access resource information may comprise beam information (e.g., a SSB index and/or a CSI-RS index), a PRACH occasion, and/or a preamble index. The random access resource information may be provided (to the Source Cell 606, for example) by the Target Cell 604 before the transmission 608 of the RRC message. The UE 602 may store (and/or may not apply) a configuration of the Target Cell 604 (e.g., at least one of the one or more configurations associated with the Target Cell 604, the one or more measurement configurations, the measurement object addition, the channel state reporting configuration, the random access resource information, etc.) and/or the UE 602 may not initiate a handover to the Target Cell 604 in response to the RRC message. The UE 602 may perform cell and/or beam measurement associated with the Target Cell 604 and the UE 602 may perform measurement reporting 610 to the Source Cell 606. For example, the UE 602 may transmit a measurement report (e.g., a L1/L3 measurement report, such as a Layer-1 and/or Layer-3 measurement report) to the Source Cell 606. Alternatively and/or additionally, the UE 602 may perform reporting (e.g., Layer-1 reporting), regarding beam quality of the Target Cell 604, to the Source Cell 606. For example, the UE 602 may transmit a measurement report, associated with beam quality of the Target Cell 604, to the Source Cell 606. The Source Cell 606 may determine, based on one or more measurement reports (e.g., a Layer-1 and/or Layer-3 measurement report and/or a measurement report associated with beam quality of the Target Cell 604) transmitted by the UE 602, whether or not to initiate a mobility procedure for the UE 602 to switch connection to the Target Cell 604.”; Kung et al.; 0435)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the channel state reporting configuration capability of Kung et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the channel state reporting configuration capability as taught by the processing/communication of Kung et al., the benefits of reduced latency (Kung et al.; 0367) are achieved.

As to claim 20:
Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting configuration 1s a channel state information report configuration (CSI ReportConfig) message.

However, Kung et al. further teaches a channel state reporting configuration capability which includes:
wherein the out-of-cell reporting configuration 1s a channel state information report configuration (CSI ReportConfig) message.
(“An example is shown in FIG. 6. A UE 602 performs communication with a Source Cell 606. For example, the UE 602 and/or the Source Cell 606 may establish an RRC connection in RRC_CONNECTED state and/or the UE 602 may perform communication with the Source Cell 606 via the established RRC connection. The Source Cell 606 may transmit 608 a RRC message comprising one or more configurations associated with a Target Cell 604 (and/or comprising one or more other configurations associated with one or more other cells in addition to the one or more configurations associated with the Target Cell). The Target Cell 604 may be a neighboring cell of the UE 602. Alternatively and/or additionally, the Target Cell 604 may be (and/or may be configured as) a Serving Cell (e.g., a deactivated Serving Cell) of the UE 602. The RRC message may be a RRCReconfiguration message. Alternatively and/or additionally, the RRC message may comprise one or more measurement configurations of the Target Cell 604. For example, the RRC message may comprise a measurement object addition associated with the Target Cell 604. The RRC message may comprise a channel state reporting configuration of the Target Cell 604. Alternatively and/or additionally, the RRC message may comprise random access resource information associated with the Target Cell 604. The random access resource information may comprise beam information (e.g., a SSB index and/or a CSI-RS index), a PRACH occasion, and/or a preamble index. The random access resource information may be provided (to the Source Cell 606, for example) by the Target Cell 604 before the transmission 608 of the RRC message. The UE 602 may store (and/or may not apply) a configuration of the Target Cell 604 (e.g., at least one of the one or more configurations associated with the Target Cell 604, the one or more measurement configurations, the measurement object addition, the channel state reporting configuration, the random access resource information, etc.) and/or the UE 602 may not initiate a handover to the Target Cell 604 in response to the RRC message. The UE 602 may perform cell and/or beam measurement associated with the Target Cell 604 and the UE 602 may perform measurement reporting 610 to the Source Cell 606. For example, the UE 602 may transmit a measurement report (e.g., a L1/L3 measurement report, such as a Layer-1 and/or Layer-3 measurement report) to the Source Cell 606. Alternatively and/or additionally, the UE 602 may perform reporting (e.g., Layer-1 reporting), regarding beam quality of the Target Cell 604, to the Source Cell 606. For example, the UE 602 may transmit a measurement report, associated with beam quality of the Target Cell 604, to the Source Cell 606. The Source Cell 606 may determine, based on one or more measurement reports (e.g., a Layer-1 and/or Layer-3 measurement report and/or a measurement report associated with beam quality of the Target Cell 604) transmitted by the UE 602, whether or not to initiate a mobility procedure for the UE 602 to switch connection to the Target Cell 604.”; Kung et al.; 0435)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the channel state reporting configuration capability of Kung et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the channel state reporting configuration capability as taught by the processing/communication of Kung et al., the benefits of reduced latency (Kung et al.; 0367) are achieved.

Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) in view of Sharma et al. US 20210329515 embodiment #1 (hereinafter “Sharma1”) and in further view of Zhu et al. US 20220216904.

As to claim 14:
Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting configuration 1s a downlink control information (DCI) message.

However, Zhu et al. further teaches a DCI capability which includes:
wherein the out-of-cell reporting configuration 1s a downlink control information (DCI) message.
(“The beam metrics considered in all of the above described schemes/design examples in this disclosure could correspond to L1 based beam metrics such as L1-RSRP/L1-SINR or L3 based beam metrics such as L3-RSRP/L3-SINR or a hybrid of L1 based beam metrics and L3 based beam metrics, though the L1 based beam metrics such as L1-RSRP/L1-SINR are used in the above described schemes/design examples for the illustrative purpose. Furthermore, the UE could be indicated/configured by the network to report in a single CSI reporting instance the BM-RI pairs/beam qualities including the resource indicators and their corresponding/associated beam metrics for both the serving cell and the non-serving cell(s); this indication could be via higher layer RRC (e.g., via the higher layer parameter CSI-ReportConfig) or/and MAC CE or/and DCI based signaling; this indication could be via a separate (dedicated) parameter or joint with another parameter.”; Zhu et al.; 0170)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DCI capability of Kung et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the DCI capability as taught by the processing/communication of Kung et al., the benefits of reduced payload (Zhu et al.; 0548) are achieved.

As to claim 21:
Sharma1 as described above does not explicitly teach:
wherein the out-of-cell reporting configuration 1s a downlink control information (DCI) message.

However, Zhu et al. further teaches a DCI capability which includes:
wherein the out-of-cell reporting configuration 1s a downlink control information (DCI) message.
(“The beam metrics considered in all of the above described schemes/design examples in this disclosure could correspond to L1 based beam metrics such as L1-RSRP/L1-SINR or L3 based beam metrics such as L3-RSRP/L3-SINR or a hybrid of L1 based beam metrics and L3 based beam metrics, though the L1 based beam metrics such as L1-RSRP/L1-SINR are used in the above described schemes/design examples for the illustrative purpose. Furthermore, the UE could be indicated/configured by the network to report in a single CSI reporting instance the BM-RI pairs/beam qualities including the resource indicators and their corresponding/associated beam metrics for both the serving cell and the non-serving cell(s); this indication could be via higher layer RRC (e.g., via the higher layer parameter CSI-ReportConfig) or/and MAC CE or/and DCI based signaling; this indication could be via a separate (dedicated) parameter or joint with another parameter.”; Zhu et al.; 0170)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DCI capability of Kung et al. into Sharma1. By modifying the processing/communication of Sharma1 to include the DCI capability as taught by the processing/communication of Kung et al., the benefits of reduced payload (Zhu et al.; 0548) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20210176692  - teaches truncating PhyscellidNR and uses as Physcellid (see para. 0608).
US 20200359251 – teaches periodical reporting (see para. 0298).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464